Citation Nr: 1728093	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for drug addiction.  

2.  Whether new and material evidence has been submitted to reopen a service-connection claim for a skin disorder.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.  This included deployment to Korea from January 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran did not specifically identify which issues he wished to appeal on his November 2011 VA Form 9.  Indeed, that form was nearly blank, without even a signature or indication that he wanted to appeal both issues addressed in the RO's November 2011 statement of the case (SOC).  However, the RO also continued to adjudicate these issues in an August 2016 supplemental statement of the case (SSOC), and subsequently certified both issues on appeal to the Board in September 2016.  Based on the foregoing, the Board may fairly construe the Veteran's appeal as encompassing both issues listed on the November 2011 SOC and August 2016 SSOC.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board finds that the issues of entitlement to service connection for drug addiction and whether new and material evidence has been submitted to reopen a service-connection claim for a skin disorder are on appeal.

The underlying merits of the service-connection claim for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Drug addiction is the result of the Veteran's willful misconduct.

2.  The service-connection claim for a skin disorder was previously considered and denied by the RO in February 1990 as a skin condition, November 2007 as skin cancer, and February 2009 as brucellosis.  The Veteran was informed of each of those decisions and of his appellate rights, and while he initiated an appeal of the November 2007 rating decision, he never perfected an appeal or filed new evidence within one year of any of those rating decisions.

3.  The evidence received since the February 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the service-connection claim for a skin disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for drug addiction is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2016).  

2.  The February 1990, November 2007, and February 2009 rating decisions denying service connection for various skin disorders are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2008)  

3.  The evidence received since the February 2009 rating decision is new and material, and the service-connection claim for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Drug Addiction

The pertinent facts are not in dispute, and the claim is being denied solely due to preclusion under the law.  Therefore, there is no additional information or evidence that could be obtained that would substantiate the claim, and further analysis of VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is not warranted.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

The Veteran has claimed service connection for drug addiction, and the Hampton VA Medical Center (VAMC) treatment records show cocaine abuse.  However, no compensation shall be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  

For the purposes of this paragraph, the abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d).  Drug abuse is defined as the use of illegal drugs (including prescription drugs illegally obtained), the intentional use of drugs for a purpose other than the medically intended use, or the use of substances to enjoy their intoxicating effects.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  

Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105, 1131 either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  

Secondary service connection is available for drug and alcohol abuse if such abuse is found to be secondary to a service-connected disease or injury.  Allen, 237 F.3d 1368.  However, the Veteran in this case is not seeking service connection for drug addiction as secondary to or as a symptom of a service-connected disability.  Indeed, his lay statements have never attributed his drug addiction to anything, service related or otherwise.  Importantly, the Veteran is also not service-connected for any disability.  

As there is no evidence that supports a finding that his addiction developed secondary to a service-connected disability, the Board finds that the Veteran's addiction was willful misconduct.  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  
The provisions discussed above clearly preclude the granting of benefits for the Veteran's drug addiction, regardless of whether such abuse originated in service.  Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Veteran is not entitled to service connection for drug addiction.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.301, 3.303.  

New and Material Evidence

In light of the favorable action taken herein, the Board finds that further discussion of the VCAA is not required at this time.  

Historically, the Veteran originally filed a service-connection claim for a skin condition in January 1990, citing in-service onset for irritation from shaving.  The RO denied that claim in a February 1990 rating decision, finding no diagnosis for any skin condition.  The RO notified the Veteran of the February 1990 rating decision in March 1990.  The Veteran did not initiate an appeal.  Therefore, the February 1990 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

The Veteran then filed a service-connection claim specifically for skin cancer in June 2006, and argued in an August 2006 lay statement that his skin cancer was due to his exposure to herbicides in Korea.  The RO denied that claim in a November 2007 rating decision, finding no diagnosis for skin cancer.  The RO notified the Veteran of the November 2007 rating decision in December 2007.  While the Veteran did initiate an appeal with a December 2007 notice of disagreement, he failed to perfect that appeal following the RO's June 2008 SOC.  Therefore, the November 2007 rating decision is also final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

The RO similarly denied a claim for brucellosis in a February 2009 rating decision, again finding no diagnosis for brucellosis.  The RO notified the Veteran of the February 2009 rating decision later that month.  The Veteran did not initiate an appeal.  Therefore, the February 2009 rating decision is also final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2008)

The Veteran sought to reopen his service-connection claim for a skin disorder in August 2010, citing abscesses on his face and back caused by Agent Orange exposure.  The RO continued its denial of his claim in the October 2010 rating decision on appeal, finding no new and material evidence sufficient to reopen the claim.  However, his claim may be reopened if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Therefore, the Board must consider the question of whether new and material evidence has been received despite the RO's findings in the October 2010 rating decision.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence is not that which is merely cumulative of other evidence on the record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board must consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.  

In each prior rating decision, the RO denied service connection for lack of a current diagnosis of any skin condition.  Prior to February 2009, the available medical records included Hampton VAMC treatment records showing cysts, pitted scarring from old acne, acne vulgaris, and an allergic reaction in 1989 and 1990.  The Veteran had also argued that exposure to herbicides in the Demilitarized Zone (DMZ) of Korea had caused his skin problems as early as August 2006, but the RO found nothing in the service treatment records related to any skin disorders.  

Since the February 2009 rating decision, the Veteran has submitted more recent treatment records from the Hampton VAMC, showing treatment for eczema in 2015.  As such, the evidence reflects a current diagnosis for a skin disorder.  Moreover, the Veteran has also submitted further lay statements describing his herbicide exposure in Korea.  In a March 2011 lay statement, the Veteran gave new details as to the unit he served with in Korea, and further reported recent treatment for an abscess on his face and lower back.  

The medical evidence showing a diagnosis for eczema and the Veteran's statement relating his skin problems to herbicide exposure in Korea provide information as to a current chronic condition and an in-service event.  As is explained below, this new evidence in conjunction with research potentially substantiating his herbicide exposure in Korea could reasonably result in substantiation of the claim.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied service-connection claim for a skin disorder.




ORDER

Entitlement to service connection for drug addiction is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

Effective February 24, 2011, VA published a rule extending the presumption of exposure to certain herbicide agents for veterans who served in a unit as determined by the Department of Defense to have operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971.  See 76 Fed. Reg. 4245 (Jan. 25, 2011) (now codified at 38 C.F.R. § 3.307(a)(6)(iv)); see also 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) (list of diseases, including chloracne or other acneform disease consistent with chloracne).  

The Veteran's service personnel records reflect that he served with Company A of the first Battalion, 32nd Infantry, 7th Infantry Division in Korea from January 1969 to February 1970.  That unit appears to be listed among those identified by the Department of Defense as operating in the Korean DMZ during the qualifying time period.  See VA Adjudication Procedures Manual (M21-1) IV.ii.1.H.4.  Nevertheless, it does not appear that the AOJ has considered this matter in the first instance.  In light of the Veteran's contentions, the medical evidence, and the amended regulation, the AOJ should secure the Veteran's complete service personnel records.  If the Veteran's herbicide exposure in Korea can be verified, then the AOJ should also consider affording the Veteran an examination to determine if any skin disorder present is related to that herbicide exposure.  

Additionally, the Veteran has reported private medical treatment, yet the medical records themselves are still outstanding.  In November 2015, the Veteran submitted a form authorizing the release of medical records from the Western Tidewater Regional Jail, yet it does not appear that the RO has ever used this release to request treatment records from the Western Tidewater Regional Jail.  Similarly, the Veteran submitted a May 2017 VA Form 21-4142 for Medicare treatment records.  Remand is required for contacting the Veteran regarding his authorization to release these private treatment records.  While on remand, the RO should take the opportunity to update the Veteran's VA treatment records as well.  

Finally, in August 2010, the Veteran filed an award letter from the Social Security Administration (SSA).  This letter makes clear that the Veteran is in receipt of SSA benefits.  Therefore, remand is also required to obtain the SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any treatment records from Dr. Layfette, Dr. Reid, Dr. Fynn, Johns Hopkins Hospital, Western Tidewater Regional Jail, and Medicare.  

2.  The AOJ should obtain any outstanding VA medical records, to include all records from the Hampton VAMC for treatment since July 2016.  

3.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

5.  The AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of § 3.307(a)(6)(iv) to attempt to verify the Veteran's claimed herbicide exposure while he was stationed in Korea.  The Veteran's service personnel records show that he served with the Co A, 1st BN, 32nd Inf, 7th Infantry Div from January 1969 to February 1970.  

The 1st Battalion, 32nd Infantry Division appears to be listed among the units identified by the Department of Defense as operating in the Korean DMZ during the qualifying time period between April 1, 1968, and August 31, 1971.  See M21-1 IV.ii.1.H.4.

All attempts and responses should be documented in the claims file. 

6.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include obtaining a VA medical opinion for the skin disorder claim (if completion of the foregoing development does not result in a grant of service connection for any claimed disorder).

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


